       Case 2:16-md-02724-CMR Document 1610 Filed 11/25/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                           MDL No. 2724
 PRICING ANTITRUST LITIGATION                             Case No. 2:16-MD-02724

                                                          Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


     JOINT STIPULATION TO EXTEND THE LIMITED STAY OF DEPOSITIONS

       The United States seeks to extend the limited stay of depositions pertaining to the list of

individuals provided to counsel for the parties and the Court on November 19, 2020. In

recognition of the fact that the United States has removed eleven individuals from the list,

Plaintiffs have agreed, in the interest of compromise, to participate in this joint stipulation with

the United States without prejudice to Plaintiffs’ right to oppose extension of this stay in the

future. The United States understands that Teva Pharmaceuticals USA, Inc. (“Teva”) intends to

file a motion to add seven additional individuals to the scope of the stay. The United States does

not seek to add those individuals to the list, but otherwise takes no position on that motion. The

Plaintiffs will object to the motion. Accordingly,

       IT IS HEREBY STIPULATED by and between the parties that the Court enter the

attached proposed order, as appropriate, to extend the limited stay of depositions pertaining to

the list of individuals provided to counsel for the parties and the Court on November 19, 2020.

       In the interim, extending the limited stay will have no meaningful impact on the

advancement of discovery. Notably, under the proposed order, the parties may notice

depositions for individuals who are not included on the above-mentioned list (subject to the




                                                  1
       Case 2:16-md-02724-CMR Document 1610 Filed 11/25/20 Page 2 of 4



Court’s ruling on Teva’s motion), and may meet and confer as necessary so that those

depositions can begin promptly according to the Court’s scheduling order.

       IT IS SO STIPULATED.




                                               2
     Case 2:16-md-02724-CMR Document 1610 Filed 11/25/20 Page 3 of 4



Dated: November 25, 2020

/s/ Veronica N. Onyema                          /s/ Jan P. Levine
Veronica N. Onyema                              Jan P. Levine
Catherine S. Montezuma                          TROUTMAN PEPPER HAMILTON
U.S. DEPARTMENT OF JUSTICE                      SANDERS LLP
ANTITRUST DIVISION                              3000 Two Logan Square
450 5th Street NW                               Eighteenth & Arch Streets
Washington, D.C. 20530                          Philadelphia, PA 19103
Tel: (202) 307-0302                             Tel: (215) 981-4000
veronica.onyema@usdoj.gov                       Fax: (215) 981-4750
                                                Jan.Levine@troutman.com
Counsel for Intervenor United States of
America                                         /s/ Sheron Korpus
                                                Sheron Korpus
/s/ Roberta D. Liebenberg                       KASOWITZ BENSON TORRES LLP
Roberta D. Liebenberg                           1633 Broadway
FINE, KAPLAN AND BLACK, R.P.C.                  New York, NY 10019
One South Broad Street, 23rd Floor              Tel: (212) 506-1700
Philadelphia, PA 19107                          Fax: (212) 506-1800
Tel: (215) 567-6565                             skorpus@kasowitz.com
rliebenberg@finekaplan.com                      /s/ Devora W. Allon
                                                Devora W. Allon
Lead Counsel for the End-Payer Plaintiffs       KIRKLAND & ELLIS LLP
                                                601 Lexington Avenue
/s/ Jonathan W. Cuneo                           New York, NY 10022
Jonathan W. Cuneo                               Tel: (212) 446-5967
CUNEO, GILBERT & LADUCA LLP                     Fax: (212) 446-6460
4725 Wisconsin Ave. NW, Suite 200               devora.allon@kirkland.com
Washington, DC 20016
Tel: (202) 789-3960                              /s/ Sarah F. Kirkpatrick
jonc@cuneolaw.com                               Sarah F. Kirkpatrick
                                                WILLIAMS & CONNOLLY LLP
Lead Counsel for the Indirect Reseller          725 Twelfth Street, N.W.
Plaintiffs                                      Washington, D.C. 20005
/s/ Dianne M. Nast                              Tel: (202) 434-5958
Dianne M. Nast                                  skirkpatrick@wc.com
NASTLAW LLC
1101 Market Street, Suite 2801                  /s/ Chul Pak
Philadelphia, PA 19107                          Chul Pak
Tel: (215) 923-9300                             WILSON SONSINI GOODRICH & ROSATI
dnast@nastlaw.com                               1301 Avenue of the Americas, 40th Fl.
                                                New York, NY 10019
Lead Counsel for the Direct Purchaser           Tel: (212) 999-5800
Plaintiffs                                      Fax: (212) 999-5899
                                                cpak@wsgr.com
                                                Defendants’ Liaison Counsel
                                            3
      Case 2:16-md-02724-CMR Document 1610 Filed 11/25/20 Page 4 of 4



/s/ W. Joseph Nielsen
W. Joseph Nielsen
Assistant Attorney General
55 Elm Street
P.O. Box 120
Hartford, CT 06141
Tel: (860) 808-5040
Fax: (860) 808-5033
Joseph.Nielsen@ct.gov

Liaison Counsel for Plaintiff States


/s/ William J. Blechman
William J. Blechman, Esquire
KENNY NACHWALTER, P.A.
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131
Tel: (305) 373-1000
Fax: (305) 372-1861
wblechman@knpa.com

Counsel for the Kroger Direct Actions
Plaintiffs and Liaison Counsel for DAP




                                         4
